Title: From Thomas Jefferson to Madame Townsend, 7 November 1787
From: Jefferson, Thomas
To: Townsend, Madame



Paris Nov. 7. 1787

I am infinitely distressed, Madam, that your letter of to-day finds me in a situation incapable of furnishing the sum of money for which you have occasion. The difficulties of our Treasury which have detained Commodore Jones in America, have made themselves felt here for two or three months past. A failure to remit money here, has for so long left me without supplies, and besides being absolutely unprovided with money, I am daily contracting debts. Thus placed under the physical impossibility of supplying you with the money necessary for your journey, I hope you will do justice to the dispositions I entertain towards you, as well as to the sentiments of esteem & respect with which I have the honour to be, Madam, Your most obedient & most humble servant,

Th: Jefferson

